United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Honolulu, HI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-702
Issued: August 24, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

Appellant filed, on February 16, 2012, an application for review of the Office of Workers’
Compensation Programs’ (OWCP) January 25, 2012 merit decision denying his traumatic injury
claim. The appeal was docketed as No. 12-702. The Board finds that this case is not in posture
for a decision.
In his May 25, 2011 traumatic injury claim (File No. xxxxxx282), appellant alleged that he
sustained a lumbar injury while delivering mail on April 27, 2011 when he threw himself inside
his truck to avoid being attacked by a dog. In a July 15, 2011 decision, OWCP initially denied his
claim, finding that he had failed to establish the fact of injury. By decision dated January 25,
2012, an OWCP hearing representative accepted the factual component of the case, but affirmed
the denial of the claim on the grounds that appellant had failed to establish a causal relationship
between the accepted incident and his diagnosed back condition.
The record reflects that in January 2011, appellant underwent lumbar disc surgery, which
was the subject of a prior claim, presumably his November 12, 2007 traumatic injury claim for a
back sprain (File No. xxxxxx525).1 In OWCP’s July 15, 2011 decision, the claims examiner noted
1

Other prior claims include a May 31, 2001 occupational disease claim (File No. xxxxxx786); a November 1, 2001
occupational disease claim (File No. xxxxxx787); a December 2, 2002 occupational disease claim (File No.
xxxxxx814); and a December 30, 2009 occupational disease claim (File No. xxxxxx094). Appellant also filed a

that appellant’s claimed injury occurred only six days after his previous claim for back surgery
was denied.
Due to the overlapping nature of the claims and the fact that the same body part is at issue
in both cases, the medical evidence contained in File No. xxxxxx525 will necessarily bear directly
on appellant’s claim for compensation in the instant case. Without reviewing the case record in
File No. xxxxxx525, the Board is unable to determine whether OWCP properly considered all
relevant evidence in rendering its final decision.
Because it is essential for the Board to review the medical evidence contained in File No.
xxxxxx525 in order to render a full and fair adjudication of the present appeal, this case will be
remanded for OWCP to consolidate case File No. xxxxxx525 with File No. xxxxxx282.2
Reconstruction of the record will be followed by a de novo decision on the merits of the claim, in
order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT OWCP’s January 25, 2012 decision be set aside and
the case remanded for further development consistent with this order.
Issued: August 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

July 19, 2011 traumatic injury claim (File No. xxxxxx211). The allegations contained in these claims are not
available to the Board.
2

The Board is unable to determine whether appellant’s remaining prior claims are related to a preexisting lumbar
condition. On remand, OWCP should consider whether these prior claims are relevant to the instant claim and take
appropriate action.

2

